842 F.2d 331
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Essie George FLUELLEN, Petitioner-Appellant,v.Donal CAMPBELL, Warden, et al., Respondents-Appellees.
No. 87-6270.
United States Court of Appeals, Sixth Circuit.
March 14, 1988.

1
Before KRUPANSKY and WELLFORD, Circuit Judges and GILMORE, District Judge.*

ORDER

2
This pro se petitioner appeals the judgment of the district court which dismissed his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  He now moves for the appointment of counsel.  Upon review of the record and the briefs submitted by the parties, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
For the reasons stated by the district court in its memorandum opinion, the motion for appointment of counsel is hereby denied and the final judgment entered November 12, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Horace W. Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation